Citation Nr: 0533395	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  96-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for post-traumatic stress disorder (PTSD).  The 
Board initially reviewed the appeal in August 1998 and 
remanded it for evidentiary development.  The appeal returned 
to the Board in July 2003, at which time, the Board remanded 
the appeal for compliance with the Veterans Claims Assistance 
Act of 2000.  A review of the file indicates that the RO 
completed the actions directed by the remand and the Board 
may proceed with its review.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for post-traumatic 
stress disorder; all reasonable development necessary for the 
disposition of the appeal of the claim has been completed.

2.  Service medical records are negative for any findings 
attributed to post-traumatic stress disorder or psychiatric 
illness;  post-service medical records fail to establish a 
current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in February 2002.  As previously 
noted, the original RO decision that is the subject of this 
appeal was entered in March 1995, which was before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini v. Principi, the United States Court of Appeals for 
Veterans Claims (Court) also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Also see VAOPGCPREC 7-2004.  The VCAA notice sent in 
February 2002 complied with the first three requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that it: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide; the Appeals Management Center sent a second VCAA 
notice in September 2004, which requests the claimant to 
please provide any evidence or information pertaining to her 
claim.  This language fulfills the last requirement in  
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VCAA only requires that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  
Once this has been accomplished, all due process 
concerns have been satisfied.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In the case of the veteran's claim, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that section 
5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary 
to substantiate the claim.  See VAOPGCPREC 1-2004.  The 
failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board concludes that the discussions in the March 1995 
and October 1996 decisions, the May 1996 Statement of the 
Case (SOC), and the Supplemental Statement(s) of the Case 
(SSOC) dated in October 1996, August 1997, November 1997, 
October 1998, April 2003, and July 2005, adequately informed 
the veteran of the information and evidence needed to 
substantiate her claim.  The Board observes that the SSOCs 
informed the veteran of the implementing regulations, 
including that VA would assist her in obtaining government or 
private medical or employment records, provided that she 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claim addressed in this decision and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  Moreover, 
in a recent opinion, VA General Counsel held that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  VA scheduled the veteran 
for VA PTSD examinations in March 1997, May 1997, and June 
1997, and the veteran, after receiving proper notification, 
failed to appear at any of these examinations.  After her 
failure to appear at the May examination, the RO sent a 
letter informing the veteran that no further action would be 
taken on her claim and inquiring whether she was willing to 
attend a VA examination.  The veteran responded in the 
affirmative; despite her expressed willingness, she failed to 
attend in June. There is no duty to schedule another 
examination or medical opinion.  38 C.F.R. § 3.655(b) (2005); 
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.")  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
this claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Since the veteran filed her claim for service connection for 
PTSD in June 1993, the law of PTSD has undergone changes that 
must be considered with respect to the instant claim for 
service connection for PTSD.  

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been revised, effective March 7, 1997, as a 
result of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 (1997).

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2005).

Further elaboration is noted in Cohen, where the Court held 
that the three requisite elements for eligibility for service 
connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. 128 (1997); 38 C.F.R. 
§ 3.304(f).  With regard to the first element, the Court 
stated that a "clear diagnosis" should be an "unequivocal" 
one.  Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The Court 
took judicial notice of the effect of what it interpreted to 
be a significant shift in diagnostic criteria.  The major 
effect is this: the criteria have changed from an objective 
("would evoke in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  her service medical 
records, her service personnel records, her contentions, as 
presented in a regional office hearing, PTSD Questionnaire, 
and the veteran's written statements, excerpts from medical 
treatises such as Trauma, Memory and Dissociation and 
Textbook of Neuropsychiatry, VA records for inpatient and 
outpatient treatment from 1994 to 2002, and various private 
treatment records/reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that she suffers from post-traumatic 
stress disorder as a result of a kidnapping and multiple 
sexual assaults on her while she served in the military.  A 
review of the record indicates that service connection for 
PTSD is not warranted.

Competent evidence in this matter reveals that the veteran 
has a long history of treatment for mental health issues, but 
no current, clear medical diagnosis of PTSD.  By history, the 
veteran underwent treatment for alcoholism in 1983.  In 
February 1984, treatment records show inpatient treatment 
with an Axis I diagnosis of alcohol abuse and an Axis II 
diagnosis of borderline personality disorder.  (Axis I 
represents clinical disorders or other conditions that may be 
a focus of clinical attention; Axis II represents personality 
disorders or mental retardation.  Diagnostic Criteria from 
DSM-IV, supra.  Since these early diagnoses, the Axis I 
diagnostic assessments have varied and have included 
depressive disorder NOS (not otherwise specified), bipolar 
disorder most recent episode manic, with rapid cycling; 
delusional disorder, erotomaniac; bipolar disorder depressed, 
moderate; alcoholism; adjustment disorder with depressed 
mood; no diagnosis, and schizophrenia.  A diagnosis of PTSD 
or a variation thereof has been entertained on just a few 
occasions and has not been established as current.  Post-
traumatic stress syndrome is shown as one of the discharge 
diagnoses after a lengthy inpatient stay in October 1989.  
Treatment notes state that the veteran discussed topics, 
including alcoholism, sexual relationships with men and 
women, abuse during childhood, rape, self-destructive 
behavior, and dependency needs, with psychotherapists.  VA 
outpatient records, dated in March 1996, show that the 
veteran presented to the PTSD Clinic at a VA medical center 
(VAMC) for evaluation, which consisted of the MMPI (Minnesota 
Multiphasic Personality Inventory).  Notes indicate the 
veteran met the criteria for current PTSD based on her self-
report.  However, no diagnosis of PTSD is shown and the 
clinician referred her to the Women's Health Clinic for 
treatment and follow-up.  The note also reflects that there 
would be no further follow-up in the PTSD Clinic at that 
time.  The first diagnosis of PTSD occurred in August 1998 
when the veteran presented to a VAMC with complaint that she 
had no place to live.  The last treatment note that mentions 
PTSD is dated in August 2000.  At that time the veteran 
presented, desiring medication to treat her anxiety during a 
stressful period.  She stated she had a history of panic 
attacks.  The assessment was anxiety disorder NOS, history of 
depression, panic disorder, and possible PTSD.  Additional 
treatment records dated up to April 2002 are negative for 
diagnosis of PTSD.  Consequently, competent evidence fails to 
establish a current diagnosis of PTSD.

The alleged stressors in this matter did not occur in combat.  
As such, the veteran's testimony alone will not suffice to 
establish her stressors.  See 38 C.F.R. § 3.304(f) (2005).  A 
review of the record reveals that there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  Service medical records fail to show any 
findings attributed to a sexual assault.  Service personnel 
records reflect that the veteran was still a trainee when she 
was administratively discharged.  Thus, there are no 
performance reports that show a change in behavior or 
performance.  A letter from the U.S. Army Signal School 
advised the veteran in June 1975 that she was being 
discharged for a total lack of interest and strong negative 
attitude while still in training; however, there is no 
indication that the veteran's motivation and attitude were 
exemplary at any time during her enlistment.  Consequently, 
the Board finds the letter to have no probative value to 
establish a stressor.  See Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence.")  The court documents from the 
General Court of Justice, Superior Court, fail to establish a 
stressor despite the allegation of "feloniously committing 
the abominable and detestable crime against nature with (the 
veteran), a female person, unwilling participant" in April 
1975.  The documentation clearly shows that an indictment was 
not issued and the case was dismissed.  The Board further 
notes that the veteran identified a perpetrator by a 
different first name than the accused.  Thus, the Board 
concludes that there is no credible supporting evidence that 
the claimed in-service stressor actually occurred.

Since the evidence fails to establish a current PTSD 
diagnosis or any of the in-service stressors, the Board need 
not address whether there is medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  Cohen at 139; 38 C.F.R. § 3.304(f).  
Obviously, there could be no causal connection between 
symptomatology of a disorder that currently does not exist 
and an unverified stressor.  Accordingly, the Board concludes 
that the benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, service connection 
for PTSD is not warranted.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


